DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,276,569.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
►	With respect to claims 18, 27 and 33, both of the present application and the US 10,276,569 claim the same subject matter of method comprising:
	forming an opening in a dummy gate layer between a first fin group and a second fin group, wherein the opening extends through the dummy gate layer; (claim 15, US 10,276,569:  forming an opening in a dummy gate layer wherein the opening exposing an upper surface of a substrate would provide the opening extends through the dummy gate layer)
	forming a dielectric region in the opening; (claim 15, US 10,276,569)
	forming a first dummy gate and a second dummy gate by patterning the dummy gate layer, wherein (i) the first dummy gate covers a portion of the first fin group and (ii) the second dummy gate covers a portion of the second fin group, and wherein the dielectric region separates the first dummy gate from the second dummy gate; (claim 15, US 10,276,569)
	forming a spacer on (i) an outer surface the first dummy gate, (ii) an outer surface of the second dummy gate, and (iii) an outer surface of the dielectric region; (claim 7, US 10,276,569)
	replacing (i) the first dummy gate with a first replacement gate and (ii) the second dummy gate with a second replacement gate. (claim 15, US 10,276,569)
►	With respect to claims 20-21 and 28-29, both of the present application and the US 10,276,569 claim the same subject matter of method wherein forming the dielectric region in the opening comprises depositing a dielectric material in the opening; and planarizing the dielectric material; wherein the dielectric material is planarized to have an upper surface substantially flush with an upper surface of the dummy gate layer (claim 15, US 10,276,569)
►	With respect to claims 22 and 34, both of the present application and the US 10,276,569 claim the same subject matter of method comprising forming a first epitaxial region on an exposed portion of the first fin group; and forming a second epitaxial region on an exposed portion of the second fin group, wherein the dielectric region isolates the first epitaxial region from the second epitaxial region (claim 13, US 10,276,569)
►	With respect to claim 23 and 35, silicon germanium is a well-known material for fins in forming FinFETs.  Selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
►	With respect to claims 24 and 36,  both of the present application and the US 10,276,569 claim the same subject matter of method comprising a width of both the first replacement gate and the second replacement gate is less than a width of the dielectric region (claim 19, US 10,276,569)
►	With respect to claims 25  and 31, both of the present application and the US 10,276,569 claim the same subject matter of method comprising wherein both the first replacement gate and the second replacement gate comprise tungsten, aluminum, titanium, or alloys thereof. (claim 17, US 10,276,569
►	With respect to claims 26 and 37, both of the present application and the US 10,276,569 claim the same subject matter of method comprising wherein the first replacement gate and the second replacement gate are in direct contact with the dielectric region (claim 20, US 10,276,569)
►	With respect to claim 30, both of the present application and the US 10,276,569 claim the same subject matter of method comprising  wherein the dummy gate layer comprises polysilicon. (claim 16, US 10,276,569)
►	With respect to claim 32, both of the present application and the US 10,276,569 claim the same subject matter of method comprising  wherein both the first replacement gate and the second replacement gate comprise polysilicon, copper, gold, ruthenium, platinum, or alloys thereof (claim 18, US 10,276,569)
Claims  18, 20-37  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,852,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
►	With respect to claims 18, 27 and 33, both of the present application and the US 9,852,951 claim the same subject matter of method comprising:
	forming an opening in a dummy gate layer between a first fin group and a second fin group, wherein the opening extends through the dummy gate layer; (claim 15, US 9,852,951:  forming an opening in a dummy gate layer wherein the opening exposing an upper surface of a substrate would provide the opening extends through the dummy gate layer)
	forming a dielectric region in the opening; (claim 15, US 9,852,951)
	forming a first dummy gate and a second dummy gate by patterning the dummy gate layer, wherein (i) the first dummy gate covers a portion of the first fin group and (ii) the second dummy gate covers a portion of the second fin group, and wherein the dielectric region separates the first dummy gate from the second dummy gate; (claim 15, US 9,852,951)
	forming a spacer on (i) an outer surface the first dummy gate, (ii) an outer surface of the second dummy gate, and (iii) an outer surface of the dielectric region; (claim 14, US 9,852,951)
	replacing (i) the first dummy gate with a first replacement gate and (ii) the second dummy gate with a second replacement gate. (claim 15, US 9,852,951)
►	With respect to claims 20-21 and 28-29, both of the present application and the US 9,852,951 claim the same subject matter of method wherein forming the dielectric region in the opening comprises depositing a dielectric material in the opening; and planarizing the dielectric material; wherein the dielectric material is planarized to have an upper surface substantially flush with an upper surface of the dummy gate layer (claim 15, US 9,852,951)
►	With respect to claims 22 and 34, both of the present application and the US 5,852,951 claim the same subject matter of method comprising forming a first epitaxial region on an exposed portion of the first fin group; and forming a second epitaxial region on an exposed portion of the second fin group, wherein the dielectric region isolates the first epitaxial region from the second epitaxial region (claim 13, US 5,852,951)
►	With respect to claim 23 and 35, silicon germanium is a well-known material for fins in forming FinFETs.  Selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
►	With respect to claims 24 and 36,  both of the present application and the US 5,852,951 claim the same subject matter of method comprising a width of both the first replacement gate and the second replacement gate is less than a width of the dielectric region (claim 19, US 5,852,951)
►	With respect to claims 25  and 31, both of the present application and the US 5,852,951 claim the same subject matter of method comprising wherein both the first replacement gate and the second replacement gate comprise tungsten, aluminum, titanium, or alloys thereof. (claim 17, US 9,852,951)
►	With respect to claims 26 and 37, both of the present application and the US 5,852,951 claim the same subject matter of method comprising wherein the first replacement gate and the second replacement gate are in direct contact with the dielectric region (claim 20, US 9,852,951)
►	With respect to claim 30, both of the present application and the US 10,276,569 claim the same subject matter of method comprising  wherein the dummy gate layer comprises polysilicon. (claim 16, US 5/852,951)
►	With respect to claim 32, both of the present application and the US 5,852,951 claim the same subject matter of method comprising  wherein both the first replacement gate and the second replacement gate comprise polysilicon, copper, gold, ruthenium, platinum, or alloys thereof (claim 18, US 9,852,951)

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819